DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 11/07/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 11/07/2018 are accepted by the Examiner.

Status of Claims
6.         Claims 1-20 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: 
“a section” in claims 1 and 18;
“a reception section” in claims 1-15 and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a section that provides a plurality of functions which include an image forming function and one or more server functions’ corresponds to Figs. 1 and 2 CPU enabled ‘information processing unit 120’ [0038].  
“In an example, some of one or more server functions, which are provided by the integration service apparatus 100, may be performed by the information processing unit 120 of the multifunction printer 110. In addition, as another example, the server device 140 maybe a virtual server which is performed on the information processing unit 120 of the multifunction printer 110. In this case, the server device 140 as the hardware does not exist, and all the server functions are provided by the information processing unit 120 on the multifunction printer 110. That is, for convenience of explanation, FIG. 1 separately shows the information processing unit 120 of the multifunction printer 110 
(b)       Claim 1: ‘a reception section that receives and holds an input of setting information, which defines a stop target function to be stopped or a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions, from a user' corresponds to CPU enabled ‘information processing unit 120’ Fig. 3 power failure setting information.  
“The power failure setting information illustrated in FIG. 3 indicates each of the plural functions included in the integration service apparatus 100 which are set to any of the work target function during the power failure and the stop target function. Instead, a list of only the stop target functions during the power failure among the plural functions maybe used as the power failure setting information. In this case, the power failure control unit 1210, which will be described later, stops the stop target functions, which are indicated by the power failure setting information, and maintains the other functions during the power failure. In addition, a list of only the work target functions during the power failure among the plural functions may be used as the power failure setting information. In this case, the power failure control unit 1210 maintains a work state of each of the work target functions, which are indicated by the power failure setting information, and stops the functions other than the work target function during the power failure.” [0054].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2014/0010565) in view of Applicant’s Admitted Prior Art (AAPA), and further in view of Kimura (JP 2001-253152).
	Note that the Kimura reference, including English translation, was provided by Applicant in the 11/07/2018 Information Disclosure Statement (IDS).

Regarding Claim 1:
Miyata discloses an image forming apparatus (Figs. 1 and 2 ‘image forming apparatus 100’ [0018-0023]) comprising: 
a section that provides a plurality of functions (e.g. printing, scanning, facsimile functions described at [0028]) which include an image forming function (e.g. ‘outputting color image on paper’ [0019]); 
a power storage device (Fig. 2A ‘uninterruptible power supply system 101’) that is capable of supplying electricity to the image forming apparatus in a case where electricity is not supplied from an external power source (“At a time the power supply from the commercial power source 102 has been stopped, the image forming apparatus 100 carries out a process such as a printing process with the power supplied by an uninterruptible power supply (UPS) system 101.” [0025]); 
a reception section (Fig. 2A ‘function selection part 112’) that receives and holds an input of setting information (e.g. “The function selection part 112 selects functions, necessary to carry out the process that is to be carried out according to an input instruction, from among the various functions that the image forming apparatus 100 has. Selecting the functions includes, for example, selecting conditions of use for the ; and 
a controller (Fig. 2A ‘control part 110’) that performs control (“The control part 110 controls operations of the image forming apparatus 100 by reading a program(s) and data from the storage part 140 and carrying out processes. That is, as shown in FIG. 2B, the image forming apparatus 100 has a CPU 210 and a memory 220 which are connected by a bus 230, the CPU 210 corresponds to the control part 110, the memory 220 corresponds to the storage part 140, and thus, the CPU 210 controls the operations of the image forming apparatus 100 by reading the program(s) and data from the memory 220 and carrying out the processes.” [0026]).

Miyata does not expressly disclose one or more server functions.
AAPA discloses one or more server functions (AAPA: “A multifunction printer is widespread which combines functions of a printer, a scanner, a copying machine, a facsimile device, and the like. In recent years, a multifunction printer also appears which has server functions of a mail server, a file server, and the like and which provides the server functions to clients through a network.” [0002]).
Miyata in view of AAPA are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of using an uninterruptible power supply in a multifunction printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose one or more server functions.
The suggestion/motivation for doing so is to use a well known method of putting a server in the multifunction printer as disclosed by AAPA in the Related Art.  Therefore, it would have been obvious to combine Miyata with AAPA to obtain the invention as specified.

which defines a stop target function to be stopped or a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions, from a user; and 
a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device.
	
Kimura discloses setting information which defines a stop target function to be stopped (Kimura: “FIG. 4 is another control example of the MFP according to the 4 embodiment of the present invention, which is connected to the UPS in the case of power failure. When an access is made to a print function in the UPS mode, a print disable state is set, and the received data is stored in a memory, and a print output is notified after the commercial power supply is restored.” [0022]) or a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions, from a user (Kimura: “Further, the present invention provides a mode which enables a user to forcibly print out a power even when power is supplied from the UPS.” [0041]); and 
a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions (Kimura: “FIG. 4 is another control example of the MFP according to the 4 embodiment of the present invention, which is connected to the UPS in the case of power failure. When an access is made to a print function in the UPS mode, a print disable state is set, and the received data is stored in a memory, and a print output is notified after the commercial power supply is restored. When the print execution command after the notification is matched, the received data is stored in a memory device such as a hard disk. The stored data automatically prints out after the , or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device (Kimura: “According to the 5 aspect of the present invention, there is provided a forced output mode for responding to, for example, a case where an urgency is required even in an unprintable state after the notification, and when the forced output mode is selected, a print output is executed and the UPS mode is shifted to the UPS mode again after the completion of the processing.” [0021]).

Miyata, AAPA & Kimura are combinable because they are from the same field of endeavor of image processing; e.g. all references disclose methods of using an uninterruptible power supply in a multifunction printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose setting information which defines a stop target function to be stopped or a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions, from a user; and a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device.
The suggestion/motivation for doing so is to provide a mode wherein the user can forcibly get a print-out according to their needs even when the backup uninterruptible power supply is being used, or otherwise the data is stored for when commercial power resumes operation as disclosed by Kimura ¶ [0028-0031].  

Regarding Claim 16:
Miyata discloses a non-transitory computer readable medium storing a program causing a computer (e.g. “by reading a program(s) and data from the storage part 140 and carrying out processes.” [0026; 0060]), provided in an integration service apparatus (Figs. 1 and 2 ‘image forming apparatus 100’ [0018-0023]) which includes a section that provides a plurality of functions including an image forming function (e.g. printing, scanning, facsimile functions described at [0028]), and 
a power storage device (Fig. 2A ‘uninterruptible power supply system 101’) that is capable of supplying electricity in a case where electricity is not supplied from an external power source (“At a time the power supply from the commercial power source 102 has been stopped, the image forming apparatus 100 carries out a process such as a printing process with the power supplied by an uninterruptible power supply (UPS) system 101.” [0025]), to function as: 
a reception section (Fig. 2A ‘function selection part 112’) that receives and holds an input of setting information (e.g. “The function selection part 112 selects functions, necessary to carry out the process that is to be carried out according to an input instruction, from among the various functions that the image forming apparatus 100 has. Selecting the functions includes, for example, selecting conditions of use for the respective functions such as a paper feeding speed, a paper feeding direction and/or the like concerning the printing function.” [0028]); and 
a controller (Fig. 2A ‘control part 110’) that performs control (“The control part 110 controls operations of the image forming apparatus 100 by reading a program(s) and data from the storage part 140 and carrying out processes. That is, as shown in FIG. 2B, the image forming apparatus 100 has a CPU 210 and a memory 220 which are connected by a bus 230, the CPU 210 corresponds to the control part 110, the memory 220 .

Miyata does not expressly disclose one or more server functions.
AAPA discloses one or more server functions (AAPA: “A multifunction printer is widespread which combines functions of a printer, a scanner, a copying machine, a facsimile device, and the like. In recent years, a multifunction printer also appears which has server functions of a mail server, a file server, and the like and which provides the server functions to clients through a network.” [0002]).
Miyata in view of AAPA are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of using an uninterruptible power supply in a multifunction printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose one or more server functions.
The suggestion/motivation for doing so is to use a well known method of putting a server in the multifunction printer as disclosed by AAPA in the Related Art.  Therefore, it would have been obvious to combine Miyata with AAPA to obtain the invention as specified.

The proposed combination of Miyata in view of AAPA do not expressly disclose setting information which defines a stop target function to be stopped or a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions; and 
a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device.
	
Kimura discloses setting information which defines a stop target function to be stopped (Kimura: “FIG. 4 is another control example of the MFP according to the 4 embodiment of the present invention, which is connected to the UPS in the case of power failure. When an access is made to a print function in the UPS mode, a print disable state is set, and the received data is stored in a memory, and a print output is notified after the commercial power supply is restored.” [0022]) or a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions (Kimura: “Further, the present invention provides a mode which enables a user to forcibly print out a power even when power is supplied from the UPS.” [0041]); and 
a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions (Kimura: “FIG. 4 is another control example of the MFP according to the 4 embodiment of the present invention, which is connected to the UPS in the case of power failure. When an access is made to a print function in the UPS mode, a print disable state is set, and the received data is stored in a memory, and a print output is notified after the commercial power supply is restored. When the print execution command after the notification is matched, the received data is stored in a memory device such as a hard disk. The stored data automatically prints out after the commercial power supply is restored.” [0022-0023]), or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device (Kimura: “According to the 5 aspect of the present invention, there is provided a forced output mode for responding to, for example, a case where an urgency is required even in an unprintable state after the notification, and when the forced output mode is selected, a print output is executed and the UPS mode is shifted to the UPS mode again after the completion of the processing.” [0021]).

Miyata, AAPA & Kimura are combinable because they are from the same field of endeavor of image processing; e.g. all references disclose methods of using an uninterruptible power supply in a multifunction printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose setting information which defines a stop target function to be stopped or a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions; and a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device.
The suggestion/motivation for doing so is to provide a mode wherein the user can forcibly get a print-out according to their needs even when the backup uninterruptible power supply is being used, or otherwise the data is stored for when commercial power resumes operation as disclosed by Kimura ¶ [0028-0031].  Therefore, it would have been obvious to combine Miyata, AAPA & Kimura to obtain the invention as specified in claim 16.

Regarding Claim 17:
Miyata discloses an image forming system comprising: 
an image forming apparatus (Figs. 1 and 2 ‘image forming apparatus 100’ [0018-0023]) that provides an image forming function (e.g. printing, scanning, facsimile functions described at [0028]); 
(Fig. 2A ‘uninterruptible power supply system 101’) that is capable of supplying electricity to at least the server device in a case where electricity is not supplied from an external power source (“At a time the power supply from the commercial power source 102 has been stopped, the image forming apparatus 100 carries out a process such as a printing process with the power supplied by an uninterruptible power supply (UPS) system 101.” [0025]); 
a reception section (Fig. 2A ‘function selection part 112’) that receives and holds an input of setting information (e.g. “The function selection part 112 selects functions, necessary to carry out the process that is to be carried out according to an input instruction, from among the various functions that the image forming apparatus 100 has. Selecting the functions includes, for example, selecting conditions of use for the respective functions such as a paper feeding speed, a paper feeding direction and/or the like concerning the printing function.” [0028]); and 
a controller (Fig. 2A ‘control part 110’) that performs control (“The control part 110 controls operations of the image forming apparatus 100 by reading a program(s) and data from the storage part 140 and carrying out processes. That is, as shown in FIG. 2B, the image forming apparatus 100 has a CPU 210 and a memory 220 which are connected by a bus 230, the CPU 210 corresponds to the control part 110, the memory 220 corresponds to the storage part 140, and thus, the CPU 210 controls the operations of the image forming apparatus 100 by reading the program(s) and data from the memory 220 and carrying out the processes.” [0026]).

Miyata does not expressly disclose a server device that provides one or more server functions.
AAPA discloses a server device that provides one or more server functions (AAPA: “A multifunction printer is widespread which combines functions of a printer, a scanner, a copying machine, a facsimile device, and the like. In recent years, a multifunction printer also appears which has server functions of a mail server, a file server, and the like and which provides the server functions to clients through a network.” [0002]).
Miyata in view of AAPA are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of using an uninterruptible a server device that provides one or more server functions.
The suggestion/motivation for doing so is to use a well-known method of putting a server in the multifunction printer as disclosed by AAPA in the Related Art.  Therefore, it would have been obvious to combine Miyata with AAPA to obtain the invention as specified.

The proposed combination of Miyata in view of AAPA do not expressly disclose setting information which defines a stop target function to be stopped or a work target function to be worked among the image forming function and the one or more server functions in a case where electricity is supplied from the power storage device, from a user; and 
a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device.
	
Kimura discloses setting information which defines a stop target function to be stopped (Kimura: “FIG. 4 is another control example of the MFP according to the 4 embodiment of the present invention, which is connected to the UPS in the case of power failure. When an access is made to a print function in the UPS mode, a print disable state is set, and the received data is stored in a memory, and a print output is notified after the commercial power supply is restored.” [0022]) or a work target function to be worked among the image forming function and the one or more server functions in a case where electricity is supplied from the power storage device, from a user (Kimura: “Further, the present invention provides a mode which enables a user to forcibly print out a power even when power is supplied from the UPS.” [0041]); and 
a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions (Kimura: “FIG. 4 is another control example of the MFP according to the 4 embodiment of the present invention, which is connected to the UPS in the case of power failure. When an access is made to a print function in the UPS mode, a print disable state is set, and the received data is stored in a memory, and a print output is notified after the commercial power supply is restored. When the print execution command after the notification is matched, the received data is stored in a memory device such as a hard disk. The stored data automatically prints out after the commercial power supply is restored.” [0022-0023]), or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device (Kimura: “According to the 5 aspect of the present invention, there is provided a forced output mode for responding to, for example, a case where an urgency is required even in an unprintable state after the notification, and when the forced output mode is selected, a print output is executed and the UPS mode is shifted to the UPS mode again after the completion of the processing.” [0021]).

Miyata, AAPA & Kimura are combinable because they are from the same field of endeavor of image processing; e.g. all references disclose methods of using an uninterruptible power supply in a multifunction printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose setting information which defines a stop target function to be stopped or a work target function to be worked among the image forming function and the one or more server functions in a case where electricity is supplied from the power storage device, from a user; and a controller that performs control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, or performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device.
The suggestion/motivation for doing so is to provide a mode wherein the user can forcibly get a print-out according to their needs even when the backup uninterruptible power supply is being used, or otherwise the data is stored for when commercial power resumes operation as disclosed by Kimura ¶ [0028-0031].  Therefore, it would have been obvious to combine Miyata, AAPA & Kimura to obtain the invention as specified in claim 17.

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2014/0010565) in view of Applicant’s Admitted Prior Art (AAPA).

Regarding Claim 18:
Miyata discloses an image forming apparatus (Figs. 1 and 2 ‘image forming apparatus 100’ [0018-0023]) comprising: 
a section that provides a plurality of functions (e.g. printing, scanning, facsimile functions described at [0028]) which include an image forming function (e.g. ‘outputting color image on paper’ [0019]); 
a power storage device (Fig. 2A ‘uninterruptible power supply system 101’) that is capable of supplying electricity to the image forming apparatus in a case where electricity is not (“At a time the power supply from the commercial power source 102 has been stopped, the image forming apparatus 100 carries out a process such as a printing process with the power supplied by an uninterruptible power supply (UPS) system 101.” [0025]); and 
a controller (Fig. 2A ‘control part 110’) that performs control (“The control part 110 controls operations of the image forming apparatus 100 by reading a program(s) and data from the storage part 140 and carrying out processes. That is, as shown in FIG. 2B, the image forming apparatus 100 has a CPU 210 and a memory 220 which are connected by a bus 230, the CPU 210 corresponds to the control part 110, the memory 220 corresponds to the storage part 140, and thus, the CPU 210 controls the operations of the image forming apparatus 100 by reading the program(s) and data from the memory 220 and carrying out the processes.” [0026]) to stop supplying the electricity from the power storage device to the image forming function among the plurality of functions in a case where the electricity is supplied from the power storage device (e.g. “At a time the power supply from the commercial power source 102 has been stopped, the image forming apparatus 100 carries out a process such as a printing process with the power supplied by an uninterruptible power supply (UPS) system 101.” [0025]), and 
performs control (“The control part 110 controls operations of the image forming apparatus 100 by reading a program(s) and data from the storage part 140 and carrying out processes. That is, as shown in FIG. 2B, the image forming apparatus 100 has a CPU 210 and a memory 220 which are connected by a bus 230, the CPU 210 corresponds to the control part 110, the memory 220 corresponds to the storage part 140, and thus, the CPU 210 controls the operations of the image forming apparatus 100 by reading the program(s) and data from the memory 220 and carrying out the processes.” [0026]).

Miyata does not expressly disclose one or more server functions; and to cause at least one server function among the one or more server functions to be worked by supplying the electricity from the power storage device.
AAPA discloses one or more server functions (AAPA: “A multifunction printer is widespread which combines functions of a printer, a scanner, a copying machine, a facsimile device, and the like. In recent years, ; and to cause at least one server function among the one or more server functions to be worked by supplying the electricity from the power storage device (AAPA: “In recent years, a multifunction printer also appears which has server functions of a mail server, a file server, and the like and which provides the server functions to clients through a network. In addition, an example is known that an Uninterruptible Power Supply (UPS) is provided in the multifunction printer in order to prevent disturbances due to sudden down of the server functions in a case of power failure.” [0002]).

Miyata in view of AAPA are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of using an uninterruptible power supply in a multifunction printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose one or more server functions; and to cause at least one server function among the one or more server functions to be worked by supplying the electricity from the power storage device.  The suggestion/motivation for doing so is prevent disturbances of the server functions in case of a power failure as disclosed by AAPA in the Related Art.  Therefore, it would have been obvious to combine Miyata with AAPA to obtain the invention as specified in claim 18.

Allowable Subject Matter
15.	Claims 2-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding Claim 2:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 1, wherein the reception section includes default information, which is prepared for each of installation purposes of the image forming apparatus and which defines a default stop target function or a default work target function corresponding to the installation purpose, receives selection of the installation purpose of the image forming apparatus from the user, and holds the default information corresponding to the selected installation purpose as the setting information.

Regarding Claim 3:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 2, wherein the reception section displays a setting screen that shows the stop target function or the work target function, which is selected from the plurality of functions and is defined in the default information corresponding to the installation purpose, receives an instruction to change the stop target function or the work target function on the setting screen, and holds information, which defines the stop target function or the work target function shown on the setting screen in a case where a confirmation instruction is input, as the setting information.

Regarding Claim 4:


Regarding Claim 5:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 2, wherein the reception section receives an input of the setting information for each level of a residual power quantity of the power storage device, and holds the setting information for each level, and wherein the controller performs the control to cause the stop target function to be stopped or performs the control to cause the work target function to be worked, the functions being defined in the setting information corresponding to a level of a current residual power quantity, in a case where the electricity is supplied from the power storage device.

Regarding Claim 6:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 3, wherein the reception section receives an input of the setting information for each level of a residual power quantity of the power storage device, and 

Regarding Claim 7:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 4, wherein the reception section has a function of displaying the setting information corresponding to the level of the current residual power quantity, and receiving an instruction to change the stop target function or the work target function with respect to the displayed setting information.

Regarding Claim 8:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 5, wherein the reception section has a function of displaying the setting information corresponding to the level of the current residual power quantity, and receiving an instruction to change the stop target function or the work target function with respect to the displayed setting information.

Regarding Claim 9:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 6, wherein the reception section has a function of displaying the 

Regarding Claim 10:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 4, wherein the reception section includes definition information that defines a default stop target function or a default work target function, which is prepared for each combination of the installation purpose of the image forming apparatus and the level of the residual power quantity and which corresponds to the combination, receives selection of the combination of the installation purpose and the level from the user, and holds the definition information corresponding to the selected combination as the setting information related to the combination.

Regarding Claim 11:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 5, wherein the reception section includes definition information that defines the default stop target function or the default work target function, which is prepared for each combination of the installation purpose of the image forming apparatus and the level of the residual power quantity and which corresponds to the combination, receives selection of the combination of the installation purpose and the level from the user, and holds the definition information corresponding to the selected combination as the setting information related to the combination.

Regarding Claim 12:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 6, wherein the reception section includes definition information that defines the default stop target function or the default work target function, which is prepared for each combination of the installation purpose of the image forming apparatus and the level of the residual power quantity and which corresponds to the combination, receives selection of the combination of the installation purpose and the level from the user, and holds the definition information corresponding to the selected combination as the setting information related to the combination.

Regarding Claim 13:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 10, wherein the reception section exhibits the setting screen that shows the stop target function or the work target function which is defined in the definition information corresponding to the combination of an installation purpose selected from the user and the level, receives the instruction to change the stop target function or the work target function on the setting screen, and holds the information, which defines the stop target function or the work target function shown on the setting screen in a case where a confirmation instruction is input, as the setting information corresponding to the combination.

Regarding Claim 14:


Regarding Claim 15:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 1, wherein the reception section displays a level of an electricity consumption quantity in a case where each of the plurality of functions is worked.

Regarding Claim 19:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 18, wherein the controller stops the server function, which is previously set to be stopped in a case where the electricity is supplied from the power storage device, among the one or more server functions, in a case where the electricity is supplied from the power storage device.

Regarding Claim 20:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 18, wherein, in a case where the electricity is supplied from the power storage device, the controller performs control to stop supplying the electricity from the power storage device to one or more element functions, which are previously .

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Misawa et al. (US 2012/0287458) discloses an image forming system includes uninterruptible power supply apparatuses; image processing apparatuses each connected to a corresponding one of the uninterruptible power supply apparatuses; and a management apparatus that issues, when a fault has occurred in one of the uninterruptible power supply apparatuses, a stop instruction to an image processing apparatus connected to the uninterruptible power supply apparatus. The image processing apparatuses include a first image processing apparatus that develops print information into image information, stores the developed image information, and outputs the stored image information to an image forming apparatus, and a second image processing apparatus that develops the print information into image information and outputs the developed image information to the first image processing apparatus. The management apparatus issues, when the first image processing apparatus is connected to an uninterruptible power supply apparatus in which a fault has occurred, stop instructions to all the image processing apparatuses.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677